DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3 and 7-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/07/2022. Note: the elected species does not teach or suggest the limitation of claim 3 which is disclosed in species 2 and species 3.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,826,483 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1-2 and 4-6 are anticipated by claims 1-20 of the patent; therefore, it is not patentably distinct from claims 1-20 of the patent. Please, see the table below:
Application under examination Claims
Patented claims
Claim 1
Anticipated by claim 1
Note: the limitation of “alternatively along a curve” is equivalent to the patented claim limitation of alternatively along at least one dimension direction.
Claim 2
Anticipated by claim 13
Claim 4
Anticipated by claim 4
Claim 5
Anticipated by claim 5
Claim 6
Anticipated by claim 6


Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,871,811 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1-2 are anticipated by claims 1-17 of the patent; therefore, it is not patentably distinct from claims 1-17 of the patent. Please, see the table below:
Application under examination Claims
Patented claims
Claim 1
Anticipated by claim 1
Note: the limitation of “alternatively along a curve” is equivalent to the patented claim limitation of alternately along a first direction.
Claim 2
Anticipated by claim 1
Note: the claimed limitation of “first terminal” and “second terminal” are equivalent to the copending Application claim limitation of first metal layer, second metal layer, and third metal layer.


Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,126,795 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1-2 are anticipated by claims 1-19 of the patent; therefore, it is not patentably distinct from claims 1-19 of the patent. Please, see the table below:
Application under examination Claims
Patented claims
Claim 1
Anticipated by claim 1
Note: the limitation of “alternatively along a curve” is equivalent to the patented claim limitation of alternatively along at least one dimension direction.
Claim 2
Anticipated by claim 1
Note: the claimed limitation of “first terminal” and “second terminal” are equivalent to the copending Application claim limitation of first metal layer, second metal layer, and third metal layer.


Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/950,918 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1-2 are anticipated by claims 1-20 of the copending Application; therefore, it is not patentably distinct from claims 1-20 of the copending Application. Please, see the table below:
Application under examination Claims
copending Application claims
Claim 1
Anticipated by claims 1 and 19
Claim 2
Anticipated by claim 1
Note: the claimed limitation of “first terminal” and “second terminal” are equivalent to the copending Application claim limitation of first, second, and third electrodes.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. 2015/0318242 A1, hereinafter refer to Li).
Regarding claim 1: Li discloses a power chip (see Li, Figs.2-6 as shown below and ¶ [0003]), comprising: 

    PNG
    media_image1.png
    286
    745
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    225
    740
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    596
    770
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    434
    705
    media_image4.png
    Greyscale

a metal region (C/2122/2124/2126) (see Li, Figs.2-4 as shown above and ¶ [0043]); 
a wafer region (2110) (see Li, Figs.2-4 as shown above and ¶ [0040]); comprising: 
at least one first partition, forming a first power switch (see Li, Figs.2-4 as shown above and ¶ [0040]); and 
at least one second partition, forming a second power switch (see Li, Figs.2-4 as shown above and ¶ [0040]), 
wherein the first power switch and the second power switch are electrically connected, a total number of the at least one first partition and the at least one second partition is not less than 3, and the at least one first partition and the at least one second partition are disposed alternatively along a curve (note: the instant application defined a limitation of “curve” and “a straight line or a polyline”) (see Li, Figs.2-6 as shown above and ¶ [0040]).  
Regarding claim 2: Li discloses a power chip as set forth in claim 1 as above. Li further teaches wherein the first power switch has a first terminal, a second terminal and a control terminal, the second power switch has a first terminal, a second terminal and a control terminal, and that the first power switch is electrically connected to the second power switch (see Li, Figs.2-6 as shown above), comprises any one of
that the first terminal of the first power switch is electrically connected to the first terminal of the second power switch (see Li, Figs.2-6 as shown above), 
that the second terminal of the first power switch is electrically connected to the second terminal Page 2 of 12Serial No.: 17/030,604of the second power switch (see Li, Figs.2-6 as shown above), and 
that the second terminal of the first power switch is electrically connected to the first terminal of the second power switch (see Li, Figs.2-6 as shown above). 
Regarding claim 4: Li discloses a power chip as set forth in claim 1 as above. Li further teaches wherein the second terminal of the first power switch is electrically connected to the first terminal of the second power switch, the power chip further comprising: 
a capacitor, disposed in the metal region, wherein the capacitor, the first power switch and the second power switch form a commutation circuit loop (see Li, Figs.2-6 as shown above).  
Regarding claim 5: Li discloses a power chip as set forth in claim 4 as above. Li further teaches wherein the metal region comprises: a first wiring layer, located above the wafer region, and configured to form a first pin (GND) through a metal lead (see Li, Figs.2-6 as shown above); and
a second wiring layer, located above or below the first wiring layer, and configured to form a second pin (Vin) through a metal lead (see Li, Figs.2-6 as shown above), 
wherein the capacitor is formed between the first wiring layer and the second wiring layer by an anode oxidation process (note: patentability of a product does not depend on its method of production) (see Li, Figs.2-6 as shown above). 
Regarding claim 6: Li discloses a power chip as set forth in claim 2 as above. Li further teaches wherein the second terminal of the first power switch is electrically connected to the first terminal of the second power switch (see Li, Figs.2-6 as shown above), the power chip further comprising: 
a capacitor, disposed in the wafer region, wherein the capacitor, the first power switch and the second power switch form a commutation circuit loop (see Li, Figs.2-6 as shown above). 
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896